Lifeline Therapeutics, Inc.

2007 Long-Term Incentive Plan

Section   Purpose.  The purpose of this Plan is to advance the interests of
Lifeline and its shareholders by providing incentives to certain Eligible
Persons who contribute significantly to the strategic and long-term performance
objectives and growth of the Company.

Section   Definitions.  Certain capitalized terms applicable to this Plan are
set forth in Appendix A.

Section   Administration.  This Plan shall be administered by the Committee. The
Committee shall have all the powers vested in it by the terms of this Plan, such
powers to include exclusive authority to select the Eligible Persons to be
granted Awards under this Plan, to determine the type, size, terms and
conditions, including, without limitation, exercise price and vesting terms, as
applicable, of the Award to be made to each Eligible Person selected, to modify
or waive the terms and conditions of any Award that has been granted, to
determine the time when Awards will be granted, to establish performance
objectives, to make any adjustments necessary or desirable as a result of the
granting of Awards to Eligible Persons located outside the United States and to
prescribe the form of the agreements evidencing Awards made under this Plan.
Awards may, in the discretion of the Committee, be made under this Plan in
assumption of, or in substitution for, outstanding Awards previously granted by
(i) the Company, (ii) any predecessor of the Company, or (iii) a company
acquired by the Company or with which the Company combines. The number of Common
Shares underlying such substitute awards shall be counted against the aggregate
number of Common Shares available for Awards under this Plan. Notwithstanding
the foregoing or any other provision of this Plan, the Committee shall not have
the authority to accelerate the time or schedule of any payment in a manner
which is not permitted under Code Section 409A, or to grant or amend any Award
in any manner which would result in an inclusion of any amount in gross income
under Code Section 409A(a)(1).

The Committee is authorized to interpret this Plan and the Awards granted under
this Plan, to establish, amend and rescind any rules and regulations relating to
this Plan, and to make any other determinations that it deems necessary or
desirable for the administration of this Plan. The Committee may correct any
defect or omission or reconcile any inconsistency in this Plan or in any Award
in the manner and to the extent the Committee deems necessary or desirable to
carry it into effect. Any decision of the Committee in the interpretation and
administration of this Plan, as described in this Plan, shall lie within its
sole and absolute discretion and shall be final, conclusive and binding on all
parties concerned (including, but not limited to, Participants and their
Beneficiaries or Permitted Transferees). The Committee may act only by a
majority of its members in office, except that the members thereof may authorize
any one or more of their members or any officer of the Company to execute and
deliver documents or to take any other ministerial action on behalf of the
Committee with respect to Awards made or to be made to Participants.

No member of the Committee and no officer of the Company shall be liable for
anything done or omitted to be done by such member or officer, by any other
member of the Committee or by any other officer of the Company in connection
with the performance of duties under this Plan, except for his or her own
willful misconduct or as expressly provided by statute. In addition to all other
rights of indemnification and reimbursement to which a member of the Committee
and an officer of the Company may be entitled, the Company shall indemnify and
hold harmless each such member or officer who was or is a party or is threatened
to be made a party to any threatened, pending or completed proceeding or suit in
connection with the performance of duties under this Plan against expenses
(including reasonable attorneys’ fees), judgments, fines, liabilities, losses
and amounts paid in settlement actually and reasonably incurred by him or her in
connection with such proceeding or suit, except for his or her own willful
misconduct or as expressly provided otherwise by statute. Expenses (including
reasonable attorneys’ fees) incurred by such a member or officer in defending
any such proceeding or suit shall be paid by the Company in advance of the final
disposition of such proceeding or suit upon receipt of a written affirmation by
such member or officer of his or her good faith belief that he or she has met
the standard of conduct necessary for indemnification and a written undertaking
by or on behalf of such member or officer to repay such amount if it shall
ultimately be determined that he or she is not entitled to be indemnified by the
Company as authorized in this Section.

Section   Participation.  Consistent with the purposes of this Plan, the
Committee shall have exclusive power to select the Eligible Persons who may
participate in this Plan and be granted Awards under this Plan. Eligible Persons
may be selected individually or by groups or categories, as determined by the
Committee in its discretion.

Section   Awards under this Plan.

Types of Awards.  Awards under this Plan may include one or more of the
following types, either alone or in any combination thereof: (i) Stock Options,
(ii) Stock Appreciation Rights, (iii) Restricted Stock, (iv) Restricted Stock
Units, (v) Performance Grants and (vi) any other type of Award deemed by the
Committee in its discretion to be consistent with the purposes of this Plan
(including, but not limited to, Associated Awards, Awards of or options or
similar rights granted with respect to unbundled stock units or components
thereof, and Awards to be made to Participants who are foreign nationals or are
employed or performing services outside the United States). In the case of an
Award granted in conjunction with an Associated Award, the Award may be reduced
on an appropriate basis to the extent that the Associated Award has been
exercised, paid to or otherwise received by the Participant, as determined by
the Committee.

Maximum Number of Common Shares that May be Issued.  There may be issued under
this Plan (as Restricted Stock, in payment of Performance Grants or Restricted
Stock Units, pursuant to the exercise of Stock Options or Stock Appreciation
Rights or in payment of or pursuant to the exercise of such other Awards as the
Committee, in its discretion, may determine) an aggregate of not more than
6,000,000 Common Shares, subject to adjustment as provided in Section 15. Common
Shares issued pursuant to this Plan may be either authorized but unissued
shares, treasury shares, reacquired shares or any combination thereof. Any
Common Shares that are issued or issuable pursuant to an Award shall be
available for issuance under new Awards if such Common Shares are reacquired by
the Company pursuant to any repurchase or forfeiture rights or, if such Award is
canceled, terminates or expires unexercised.

Rights with Respect to Common Shares and Other Securities. Except as provided in
subsection 8(c) with respect to Awards of Restricted Stock and unless otherwise
determined by the Committee in its discretion, a Participant to whom an Award is
made (and any Person succeeding to such a Participant’s rights pursuant to this
Plan) shall have no rights as a shareholder with respect to any Common Shares or
as a holder with respect to other securities, if any, issuable pursuant to any
such Award until the date a stock certificate evidencing such Common Shares or
other instrument of ownership is issued to such Participant. Except as provided
in Section 8 or Section 15, no adjustment shall be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, securities, other property or other forms of consideration, or any
combination thereof) for which the record date is prior to the date such stock
certificate or other instrument of ownership, if any, is issued. A Participant
holding an Award providing for the issuance of Common Shares in the future shall
have no rights as a shareholder with respect to such Common Shares until a stock
certificate representing such Common Shares is issued to such Participant.

Section   Stock Options.  The Committee may grant Stock Options or sell
Purchased Options; provided that an Incentive Stock Option may be granted only
to Eligible Persons who are employees of the Company and provided further that
Participants who have Associated Awards may not receive Incentive Stock Options
if such Associated Awards disqualify the Incentive Stock Option’s status as such
under the Code. Each Stock Option granted or sold under this Plan shall be
evidenced by an agreement in such form as the Committee shall prescribe from
time to time in accordance with this Plan and shall comply with the applicable
terms and conditions of this Section and this Plan, and with such other terms
and conditions, including, but not limited to, restrictions upon the Stock
Option or the Common Shares issuable upon exercise thereof, as the Committee, in
its discretion, shall establish.

The exercise price of a Stock Option may be equal to or greater than the Fair
Market Value of the Common Shares subject to such Stock Option at the time the
Stock Option is granted, as determined by the Committee; provided, however, that
in the case of an Incentive Stock Option granted to a Ten Percent Employee, such
exercise price shall not be less than 110% of such Fair Market Value at the time
the Stock Option is granted. In no event, however, will the exercise price per
share of a Stock Option be less than the par value per share of a Common Share.

The Committee shall determine the number of Common Shares to be subject to each
Stock Option.

Any Stock Option may be exercised during its term only at such time or times and
in such installments as the Committee may establish.

A Stock Option shall not be exercisable:

in the case of any Incentive Stock Option granted to a Ten Percent Employee,
after the expiration of such Incentive Stock Option, which shall be five years
from the date it is granted (or such shorter period set by the Committee), and,

(ii) in the case of any other Stock Option, after the expiration of such Stock
Option, which shall be ten years from the date it is granted (or such shorter
period set by the Committee); and

(iii) unless payment in full is made for the shares being acquired under such
Stock Option at the time of exercise as provided in subsection 6(i).

The Committee shall determine in its discretion and specify in each agreement
evidencing a Stock Option the effect, if any, the termination of the
Participant’s employment with or performance of services for the Company shall
have on the exercisability of the Stock Option; provided, however, that an
Incentive Stock Option exercised at a time beyond the time an Incentive Stock
Option may be exercised in order to qualify as such under the Code shall cease
to be an Incentive Stock Option.

(f) Except as otherwise determined by the Committee, (i) immediately prior to
consummation of a Change of Control, all outstanding Stock Options shall vest
and become exercisable (which exercise may be contingent upon consummation of
the Change of Control), and (ii) any Stock Option that is not exercised in
connection with such Change of Control shall terminate upon consummation of such
Change of Control.

(g) It is the intent of Lifeline that Nonqualified Stock Options granted under
this Plan not be classified as Incentive Stock Options, that the Incentive Stock
Options granted under this Plan be consistent with and contain or be deemed to
contain all provisions required under Section 422 and the other appropriate
provisions of the Code and any implementing regulations (and any successor
provisions thereof), and that any ambiguities in construction shall be
interpreted in order to effectuate such intent. If a Stock Option is intended to
be an Incentive Stock Option, and if for any reason such Stock Option (or
portion thereof) shall not qualify as an Incentive Stock Option, then, to the
extent of such nonqualification, such Stock Option (or portion thereof) shall be
regarded as a Nonqualified Stock Option granted under this Plan; provided that
such Stock Option (or portion thereof) otherwise complies with this Plan’s
requirements relating to Nonqualified Stock Options. In no event shall any
member of the Committee or the Company (or its employees, officers or directors)
have any liability to any Participant (or any other Person) due to the failure
of a Stock Option to qualify for any reason as an Incentive Stock Option.

(h) A Purchased Option may contain such additional terms not inconsistent with
this Plan, including but not limited to the circumstances under which the
purchase price of such Purchased Option may be returned to the holder of the
Purchased Option, as the Committee may determine in its sole discretion.

(i) For purposes of payments made to exercise Stock Options, such payment shall
be made in such form (including, but not limited to, cash, Common Shares, the
surrender of another outstanding Award under this Plan or any combination
thereof) as the Committee may determine in its discretion; provided, however,
that, unless the Committee determines otherwise, for purposes of making such
payment in Common Shares, such shares shall be valued at their Fair Market Value
on the day of exercise and shall have been held by the Participant for a period
of at least six (6) months.

Section   Stock Appreciation Rights.  The Committee may grant Stock Appreciation
Rights. Each Award of Stock Appreciation Rights granted under this Plan shall be
evidenced by an agreement in such form as the Committee shall prescribe from
time to time in accordance with this Plan and shall comply with the applicable
terms and conditions of this Section and this Plan, and with such other terms
and conditions, including, but not limited to, restrictions upon the Award of
Stock Appreciation Rights or the Common Shares issuable upon exercise thereof,
as the Committee, in its discretion, shall establish.

The Committee shall determine the number of Common Shares to be subject to each
Award of Stock Appreciation Rights.

Any Stock Appreciation Right may be exercised during its term only at such time
or times and in such installments as the Committee may establish.

The Committee shall determine in its discretion and specify in each agreement
evidencing an Award of Stock Appreciation Rights the effect, if any, the
termination of the Participant’s employment with or performance of services for
the Company shall have on the exercisability of the Award of Stock Appreciation
Rights.

An Award of Stock Appreciation Rights shall entitle the holder to exercise such
Award or to surrender unexercised an Associated Award (or any portion of such
Associated Award) to Lifeline and to receive from Lifeline in exchange thereof,
without payment to Lifeline, that number of Common Shares having an aggregate
value equal to (or, in the discretion of the Committee, less than) the excess of
the Fair Market Value of one Common Share, at the time of such exercise, over
the exercise price, times the number of Common Shares subject to the Award or
the Associated Award, or portion thereof, that is so exercised or surrendered,
as the case may be. The Committee shall be entitled in its discretion to elect
to settle the obligation arising out of the exercise of a Stock Appreciation
Right by the payment of cash or Other Lifeline Securities or property, or other
forms of payment or any combination thereof, as determined by the Committee,
equal to the aggregate value of the Common Shares it would otherwise be
obligated to deliver. Any such election by the Committee shall be made as soon
as practicable after the receipt by the Committee of written notice of the
exercise of the Stock Appreciation Right.

A Stock Appreciation Right may provide that it shall be deemed to have been
exercised at the close of business on the business day preceding the expiration
date of the Stock Appreciation Right or of the related Stock Option (or other
Award), or such other date as specified by the Committee, if at such time such
Stock Appreciation Right has a positive value. Such deemed exercise shall be
settled or paid in the same manner as a regular exercise thereof as provided in
subsection 7(d) of this Agreement.

Section   Restricted Stock and Restricted Stock Units.  The Committee may grant
Awards of Restricted Stock and Restricted Stock Units. Each Award of Restricted
Stock or Restricted Stock Units under this Plan shall be evidenced by an
agreement in such form as the Committee shall prescribe from time to time in
accordance with this Plan and shall comply with the applicable terms and
conditions of this Section and this Plan, and with such other terms and
conditions as the Committee, in its discretion, shall establish.

The Committee shall determine the number of Common Shares to be issued to a
Participant pursuant to the Award of Restricted Stock or Restricted Stock Units,
and the extent, if any, to which they shall be issued in exchange for cash,
other consideration, or both.

Until the expiration of such period as the Committee shall determine from the
date on which the Award is granted and subject to such other terms and
conditions as the Committee in its discretion shall establish (the “Restricted
Period”), a Participant to whom an Award of Restricted Stock is made shall be
issued, but shall not be entitled to the delivery of, a stock certificate
representing the Common Shares subject to such Award. Until the expiration of
the Restricted Period, a Participant to whom an Award of Restricted Stock Units
is made shall not be issued a stock certificate representing the Common Shares
subject to such Award.

Unless otherwise determined by the Committee in its discretion, a Participant to
whom an Award of Restricted Stock has been made (and any Person succeeding to
such a Participant’s rights pursuant to this Plan) shall have, after issuance of
a certificate for the number of Common Shares awarded and prior to the
expiration of the Restricted Period, ownership of such Common Shares, including
the right to vote such Common Shares and to receive dividends or other
distributions made or paid with respect to such Common Shares (provided that
such Common Shares, and any new, additional or different shares, or Other
Lifeline Securities or property, or other forms of consideration that the
Participant may be entitled to receive with respect to such Common Shares as a
result of a stock split, stock dividend or any other change in the corporation
or capital structure of Lifeline, shall be subject to the restrictions set forth
in this Plan as determined by the Committee in its discretion), subject,
however, to the options, restrictions and limitations imposed thereon pursuant
to this Plan.

The Committee shall determine in its discretion and specify in each agreement
evidencing an Award of Restricted Stock or Restricted Stock Units the effect, if
any, the termination of the Participant’s employment with or performance of
services for the Company during the Restricted Period shall have on such Award.

The Committee may grant Associated Awards of Dividend Equivalents to
Participants in connection with Awards of Restricted Stock Units. The Committee
may provide, at the date of grant or thereafter, that Dividend Equivalents shall
be paid or distributed when accrued or shall be deemed to have been reinvested
in additional Common Shares, or other investment vehicles as the Committee may
specify; provided that, unless otherwise determined by the Committee, Dividend
Equivalents shall be subject to all conditions and restrictions of the
underlying Restricted Stock Units to which they relate.

Section   Performance Grants.  The Committee may grant Awards of Performance
Grants. The Award of a Performance Grant to a Participant will entitle him or
her to receive a specified amount determined by the Committee (the “Actual
Value”), if the terms and conditions specified in this Plan and in the Award are
satisfied. Each Award of a Performance Grant shall be subject to the applicable
terms and conditions of this Section and this Plan, and to such other terms and
conditions, including but not limited to, restrictions upon any cash, Common
Shares, Other Lifeline Securities or property, or other forms of payment, or any
combination thereof, issued with respect to the Performance Grant, as the
Committee, in its discretion, shall establish, and shall be evidenced in an
agreement in such form and substance as is determined by the Committee.

The Committee shall determine the value or range of values of a Performance
Grant to be awarded to each Participant selected for an Award and whether or not
such a Performance Grant is granted in conjunction with an Associated Award. As
determined by the Committee, the maximum value of each Performance Grant (the
“Maximum Value”) shall be: (i) an amount fixed by the Committee at the time the
Award is made or amended thereafter, (ii) an amount that varies from time to
time based in whole or in part on the then current value of the Common Shares,
Other Lifeline Securities or property, or other securities or property, or any
combination thereof or (iii) an amount that is determinable from criteria
specified by the Committee. Performance Grants may be issued in different
classes or series having different names, terms and conditions.

The award period (“Award Period”) related to any Performance Grant shall be a
period determined by the Committee. At the time each Award is made or within the
first 90 days of any performance period, the Committee shall establish
performance objectives to be attained within the Award Period as the means of
determining the Actual Value of such a Performance Grant. The performance
objectives shall be based on such measure or measures of performance, which may
include, but need not be limited to, the performance of the Participant, the
Company or one or more of its divisions or units, or any combination of the
foregoing, as the Committee shall determine, and may be applied on an absolute
basis or be relative to industry or other indices or any combination thereof.
The Actual Value of a Performance Grant shall be equal to its Maximum Value only
if the performance objectives are attained in full, but the Committee shall
specify the manner in which the Actual Value of Performance Grants shall be
determined if the performance objectives are met in part. Such performance
measures, the Actual Value or the Maximum Value, or any combination thereof, may
be adjusted in any manner by the Committee in its discretion at any time and
from time to time during or as soon as practicable after the Award Period, if it
determines that such performance measures, the Actual Value or the Maximum
Value, or any combination thereof, are not appropriate under the circumstances.

The Committee shall determine in its discretion and specify in each agreement
evidencing a Performance Grant the effect, if any, the termination of the
Participant’s employment with or performance of services for the Company during
the Award Period shall have on such Performance Grant.

The Committee shall determine whether the conditions of a Performance Grant have
been met and, if so, shall ascertain the Actual Value of the Performance Grant.
If the Performance Grant has no Actual Value, the Award and such Performance
Grant shall be deemed to have been canceled and the Associated Award, if any,
may be canceled or permitted to continue in effect in accordance with its terms.
If the Performance Grant has any Actual Value and:

was not awarded in conjunction with an Associated Award, the Committee shall
cause an amount equal to the Actual Value of the Performance Grant earned by the
Participant to be paid to him or her or such Participant’s Permitted Transferee
or Beneficiary; or

was awarded in conjunction with an Associated Award, the Committee shall
determine, in accordance with criteria specified by the Committee (A) to cancel
the Performance Grant, in which event no amount with respect to such Performance
Grant shall be paid to the Participant or his or her Permitted Transferee or
Beneficiary, and the Associated Award may be permitted to continue in effect in
accordance with its terms, (B) to pay the Actual Value of the Performance Grant
to the Participant or his or her Permitted Transferee or Beneficiary as provided
below, in which event the Associated Award may be canceled or (C) to pay to the
Participant or his or her Beneficiary, the Actual Value of only a portion of the
Performance Grants, in which event all or a portion of the Associated Award may
be permitted to continue in effect in accordance with its terms or be canceled,
as determined by the Committee.

Such determination by the Committee shall be made as promptly as practicable
following the end of the Award Period or upon the earlier termination of
employment or performance of services, or at such other time or times as the
Committee shall determine, and shall be made pursuant to criteria specified by
the Committee.

Payment of any amount with respect to the Performance Grants that the Committee
determines to pay as provided above shall be made by Lifeline as promptly as
practicable after the end of the Award Period or at such other time or times as
the Committee shall determine, and may be made in cash, Common Shares, Other
Lifeline Securities or property, or other forms of payment, or any combination
thereof or in such other manner, as determined by the Committee in its
discretion; provided, that no Participant may receive more than $     in cash,
Other Lifeline Securities or property, or other forms of payment other than
Common Shares, with respect to Performance Grants in any one fiscal year of
Lifeline. Notwithstanding anything in this Section to the contrary, the
Committee may, in its discretion, determine and pay out the Actual Value of any
Performance Grant at any time during the Award Period, provided that the
Committee shall not have the authority to accelerate the time or schedule of any
payment in a manner which is not permitted under Code Section 409A, or to grant
or amend any Award in any manner which would result in an inclusion of any
amount in gross income under Code Section 409A(a)(1).

Section   Deferral of Compensation.  The Committee shall determine whether or
not an Award shall be made in conjunction with the deferral of the Participant’s
salary, bonus or other compensation, or any combination thereof, and whether or
not such deferred amounts may be:

forfeited to the Company or to other Participants or any combination thereof,
under certain circumstances (which may include, but need not be limited to,
certain types of termination of employment or performance of services for the
Company);

subject to increase or decrease in value based upon the attainment of or failure
to attain, respectively, certain performance measures; and/or

credited with income equivalents (which may include, but need not be limited to,
interest, dividends or other rates of return) until the date or dates of payment
of the Award, if any.

Notwithstanding the foregoing or any other provision of this Plan, any deferral
of compensation under this section 10 must comply with the provisions of Code
Section 409A, and no deferral of compensation under this section 10 which would
result in an inclusion of any amount in gross income under Code
Section 409A(a)(1) is permitted.

Section   Deferred Payment of Awards.  The Committee may specify that the
payment of all or any portion of cash, Common Shares, Other Lifeline Securities
or property, or any other form of payment, or any combination thereof, under an
Award shall be deferred until a later date. Deferrals shall be for such periods
or until the occurrence of such events, and upon such terms, as the Committee
shall determine in its discretion, provided however, that any such deferral
shall comply with the requirements of Code Section 409A. Deferred payments of
Awards may be made by undertaking to make payment in the future based upon the
performance of certain investment equivalents (which may include, but need not
be limited to, government securities, Common Shares, other securities, property
or consideration, or any combination thereof), together with such additional
amounts of income equivalents (which may be compounded and may include, but need
not be limited to, interest, dividends or other rates of return or any
combination thereof) as may accrue thereon until the date or dates of payment,
such investment equivalents and such additional amounts of income equivalents to
be determined by the Committee in its discretion.

Section   Transferability of Awards.  A Participant’s rights and interest under
this Plan or any Award may not be assigned or transferred, hypothecated or
encumbered in whole or in part either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner; provided,
however, the Committee may permit such transfer to a Permitted Transferee; and
provided, further, that, unless otherwise permitted by the Code, any Incentive
Stock Option granted pursuant to this Plan shall not be transferable other than
by will or by the laws of descent and distribution, and shall be exercisable
during the Participant’s lifetime only by Participant or by such Permitted
Transferee.

Section   Amendment or Substitution of Awards under this Plan.  The terms of any
outstanding Award under this Plan may be amended or modified from time to time
by the Committee in its discretion in any manner that it deems appropriate
(including, but not limited to, acceleration of the date of exercise of any
Award and/or payments under any Award) if the Committee could grant such amended
or modified Award under the terms of this Plan at the time of such amendment or
modification; provided that no such amendment or modification shall adversely
affect in a material manner any right of a Participant under the Award without
his or her written consent; and provided further that the Committee shall not
have the authority to accelerate the time or schedule of any payment in a manner
which is not permitted under Code Section 409A, or to grant or amend any Award
in any manner which would result in an inclusion of any amount in gross income
under Code Section 409A(a)(1). The Committee may, in its discretion, permit
holders of Awards under this Plan to surrender outstanding Awards in order to
exercise or realize the rights under other Awards, or in exchange for the grant
of new Awards, or require holders of Awards to surrender outstanding Awards as a
condition precedent to the grant of new Awards under this Plan.

Section   Termination of a Participant.  For all purposes under this Plan, the
Committee shall determine whether a Participant has terminated employment with,
or the performance of services for, the Company; provided, however, an absence
or leave approved by the Company, to the extent permitted by applicable
provisions of the Code, shall not be considered an interruption of employment or
performance of services for any purpose under this Plan.

Section   Dilution and Other Adjustments.  If any change in the outstanding
Common Shares occurs by reason of any stock split of or stock dividend on the
Common Shares, then the terms of any outstanding Awards shall be equitably
adjusted in the manner determined by the Committee without liability to any
Person. If any change in the outstanding Common Shares occurs by reason of any
split-up, split-off, spin-off, recapitalization, merger, consolidation, rights
offering, reorganization, combination or exchange of shares, sale by the Company
of all of its assets, distribution to shareholders (other than a stock dividend
as provided above or a normal cash dividend on the Common Shares), or other
extraordinary or unusual event (other than a stock split of the Common Shares as
provided above), then the Committee shall determine, in its discretion and
without liability to any Person, to terminate all outstanding Awards immediately
prior to the consummation of any such event or make an equitable adjustment in
the terms of any outstanding Award and/or the number of Common Shares available
for Awards. Any such termination or adjustment made by the Committee shall be
final, conclusive and binding for all purposes of this Plan. Unless otherwise
provided by the Committee, all outstanding Awards shall terminate immediately
prior to the consummation of any dissolution or liquidation of the Company.

Section   Designation of Beneficiary by Participant.  A Participant may name a
beneficiary to receive any payment to which such Participant may be entitled
with respect to any Award under this Plan in the event of his or her death, on a
written form to be provided by and filed with the Committee, and in a manner
determined by the Committee in its discretion (a “Beneficiary”). The Committee
reserves the right to review and approve Beneficiary designations. A Participant
may change his or her Beneficiary from time to time in the same manner, unless
such Participant has made an irrevocable designation. Any designation of a
Beneficiary under this Plan (to the extent it is valid and enforceable under
applicable law) shall be controlling over any other disposition, testamentary or
otherwise, as determined by the Committee in its discretion. If no designated
Beneficiary survives the Participant and is living on the date on which any
amount becomes payable to such a Participant’s Beneficiary, such payment will be
made to the legal representatives of the Participant’s estate, and the term
“Beneficiary” as used in this Plan shall be deemed to include such Person or
Persons. If there are any questions as to the legal right of any Beneficiary to
receive a distribution under this Plan, the Committee in its discretion may
determine that the amount in question be paid to the legal representatives of
the estate of the Participant, in which event the Company, the Board, the
Committee, the Designated Administrator (if any), and the members thereof, will
have no further liability to anyone with respect to such amount.

Section   Financial Assistance.  If the Committee determines that such action is
advisable, the Company may assist any Participant in obtaining financing from
the Company (or under any program of the Company approved pursuant to applicable
law), or from a bank or other third party, on such terms as are determined by
the Committee, and in such amount as is required to accomplish the purposes of
this Plan, including, but not limited to, to permit the exercise or receipt of
an Award and/or the payment of any taxes with respect to such Award. Such
assistance may take any form that the Committee deems appropriate, including,
but not limited to, a direct loan from the Company, a guarantee of the
obligation by the Company or the maintenance by the Company of deposits with
such bank or third party.

Section   Miscellaneous Provisions.

Any proceeds from Awards shall constitute general funds of Lifeline.

No fractional shares may be delivered under an Award, but in lieu thereof a cash
or other adjustment may be made as determined by the Committee in its
discretion.

No Eligible Person or other Person shall have any claim or right to be granted
an Award under this Plan. Determinations made by the Committee under this Plan
need not be uniform and may be made selectively among Eligible Persons under
this Plan, whether or not such Eligible Persons are similarly situated. Neither
this Plan nor any action taken under this Plan shall be construed as giving any
Eligible Person any right to continue to be employed by or perform services for
the Company, and the right to terminate the employment of or performance of
services by Eligible Persons at any time and for any reason is specifically
reserved.

No Participant or other Person shall have any right with respect to this Plan,
the Common Shares reserved for issuance under this Plan or in any Award,
contingent or otherwise, until written evidence of the Award shall have been
delivered to the Participant and all the terms, conditions and provisions of
this Plan and the Award applicable to such Participant (and each Person claiming
under or through such him or her) have been met.

No Common Shares, Other Lifeline Securities or property, other securities or
property or other forms of payment shall be issued under this Plan with respect
to any Award unless counsel for Lifeline shall be satisfied that such issuance
will be in compliance with applicable law and any applicable rules of any stock
exchange or other market quotation system on which Common Shares are listed.

It is the intent of Lifeline that this Plan comply in all respects with
Rule 16b-3 and Section 162(m), that any ambiguities or inconsistencies in
construction of this Plan be interpreted to give effect to such intention and
that if any provision of this Plan is found not to be in compliance with
Rule 16b-3 or Section 162(m), such provision shall be deemed null and void.
Except as otherwise determined by the Committee, with respect to Awards granted
to executive officers of Lifeline, such Awards shall be deemed to be
automatically modified to the minimum extent required to permit such Awards to
comply with Rule 16b-3 and Section 162(m). It is also the intent of Lifeline
that this Plan comply in all respects with the provisions of the Code providing
favorable treatment to Incentive Stock Options, that any ambiguities or
inconsistencies in construction of this Plan be interpreted to give effect to
such intention and that if any provision of this Plan is found not to be in
compliance with the Incentive Stock Option provisions of the Code, such
provision shall be deemed null and void with respect to Incentive Stock Options
granted to employees of the Company to the extent required to permit such
Incentive Stock Options to receive favorable treatment under the Code.

It is the intent of Lifeline that this Plan comply in all respects with any
applicable provisions of Code Section 409A with respect to Awards granted under
this plan and any amendment or revision of such Awards, that any ambiguities or
inconsistencies in construction of this Plan be interpreted to give effect to
such intention and that if any provision of this Plan is found not to be in
compliance with any applicable provisions of Code Section 409A such Plan
provision shall be deemed null and void to the extent required to permit such
Awards to comply with any applicable provisions of Code Section 409A.
Specifically, the Committee shall not have the authority to accelerate the time
or schedule of any payment in a manner which is not permitted under Code section
409A or the regulations issued thereunder, or to grant or amend any Award in any
manner which would result in an inclusion of any amount in gross income under
Code Section 409A(a)(1).

The Company shall have the right to deduct from any payment made under this Plan
any federal, state, local or foreign income or other taxes required by law to be
withheld with respect to such payment. It shall be a condition to the obligation
of Lifeline to issue Common Shares, Other Lifeline Securities or property, other
securities or property, or other forms of payment, or any combination thereof,
upon exercise, settlement or payment of any Award under this Plan, that the
Participant (or any Beneficiary or Person entitled to act) pay to Lifeline, upon
its demand, such amount as may be required by the Company for the purpose of
satisfying any liability to withhold federal, state, local or foreign income or
other taxes. If the amount requested is not paid, Lifeline may refuse to issue
Common Shares, Other Lifeline Securities or property, other securities or
property, or other forms of payment, or any combination thereof. Notwithstanding
anything in this Plan to the contrary, the Committee may, in its discretion,
permit an Eligible Person (or any Beneficiary or Person entitled to act) to
elect to pay a portion or all of the amount requested by the Company for such
taxes with respect to such Award, at such time and in such manner as the
Committee shall deem to be appropriate (including, but not limited to, by
authorizing Lifeline to withhold, or agreeing to surrender to Lifeline on or
about the date such tax liability is determinable, Common Shares, Other Lifeline
Securities or property, other securities or property, or other forms of payment,
or any combination thereof, owned by such Person or a portion of such forms of
payment that would otherwise be distributed, or have been distributed, as the
case may be, pursuant to such Award to such Person, having a Fair Market Value
equal to the amount of such taxes).

The expenses of this Plan shall be borne by the Company; provided, however, the
Company may recover from a Participant or his or her Beneficiary, heirs or
assigns any and all damages, fees, expenses and costs incurred by the Company
arising out of any actions taken by a Participant in breach of this Plan or any
agreement evidencing such Participant’s Award.

This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Award under this Plan, and rights to the payment of Awards
shall be no greater than the rights of the Company’s general creditors.

By accepting any Award or other benefit under this Plan, each Participant (and
each Person claiming under or through him or her) shall be conclusively deemed
to have indicated his or her acceptance and ratification of, and consent to, any
action taken under this Plan by the Company, the Board, the Committee or the
Designated Administrator (if applicable).

The appropriate officers of the Company shall cause to be filed any reports,
returns or other information regarding Awards under this Plan or any Common
Shares issued pursuant to this Plan as may be required by applicable law and any
applicable rules of any stock exchange or other market quotation system on which
Common Shares are listed.

The validity, construction, interpretation, administration and effect of this
Plan, and of its rules and regulations, and rights relating to this Plan and to
Awards granted under this Plan, shall be governed by the substantive laws, but
not the choice of law rules, of the State of Colorado.

Records of the Company shall be conclusive for all purposes under this Plan or
any Award, unless determined by the Committee to be incorrect.

If any provision of this Plan or any Award is held to be illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining
provisions of this Plan or any Award, but such provision shall be fully
severable, and this Plan or Award, as applicable, shall be construed and
enforced as if the illegal or invalid provision had never been included in this
Plan or Award, as applicable.

The terms of this Plan shall govern all Awards under this Plan and in no event
shall the Committee have the power to grant any Award under this Plan that is
contrary to any of the provisions of this Plan.

For purposes of interpretation of this Plan, the masculine pronoun includes the
feminine and the singular includes the plural wherever appropriate.

Section   Plan Amendment or Suspension.  This Plan may be amended or suspended
in whole or in part at any time from time to time by the Committee. No amendment
of this Plan shall adversely affect in a material manner any right of any
Participant with respect to any Award previously granted without such
Participant’s written consent, except as permitted under Section 13; provided,
however, that the Committee may amend this Plan in such manner as it deems
necessary to permit the granting of Awards meeting the requirements of the Code
or other applicable laws.

Section   Plan Termination.  This Plan shall terminate upon the earlier of the
following dates or events to occur:

upon the adoption of a resolution of the Board terminating this Plan; or

the tenth anniversary of the Effective Date; provided, however, that the Board
may, prior to such date, extend the term of this Plan for an additional period
of up to five years for the grant of Awards other than Incentive Stock Options.

No termination of this Plan shall materially alter or impair any of the rights
or obligations of any Participant, without his or her consent, under any Award
previously granted under this Plan, except that subsequent to termination of
this Plan, the Committee may make amendments or modifications permitted under
Section 13.

Section   Effective Date.  This Plan shall be effective, and Awards may be
granted under this Plan, on or after the Effective Date.

1

APPENDIX A

The following terms shall have the meaning indicated:

“Actual Value” has the meaning set forth in Section 9.

“Associated Award” shall mean an Award granted concurrently or subsequently in
conjunction with another Award.

“Award” shall mean an award of rights to an Eligible Person under this Plan.

“Award Period” has the meaning set forth in subsection 9(b).

“Beneficiary” has the meaning set forth in Section 16.

“Board” shall mean the board of directors of Lifeline.

“Change of Control” shall mean (i) any merger, consolidation or business
combination in which the shareholders of Lifeline immediately prior to the
merger, consolidation or business combination do not own at least a majority of
the outstanding equity interests of the surviving parent entity, (ii) the sale
of all or substantially all of Lifeline’s assets, (iii) the acquisition of
beneficial ownership or control of (including, without limitation, power to
vote) a majority of the outstanding Common Shares by any person or entity
(including a “group” as defined by or under Section 13(d)(3) of the Exchange
Act), (iv) the dissolution or liquidation of Lifeline, (v) a contested election
of directors, as a result of which or in connection with which the persons who
were directors of Lifeline before such election or their nominees cease to
constitute a majority of the Board, or (vi) any other event specified by the
Board or the Committee.

“Code” shall mean the Internal Revenue Code of 1986, as it now exists or may be
amended from time to time, and the rules and regulations promulgated thereunder,
as they may exist or may be amended from time to time.

“Committee” shall mean the person or persons responsible for administering this
Plan. The Board shall constitute the Committee until the Board appoints a Board
Committee, after which time the Board Committee shall constitute the Committee,
provided, however, that at any time the Board may designate itself as the
Committee or designate itself to administer certain of the Committee’s authority
under this Plan, including administering certain Awards under this Plan. The
Board or the Board Committee may designate a Designated Administrator to
constitute the Committee or to administer certain of the Committee’s authority
under this Plan, including administering certain Awards under this Plan, subject
to the right of the Board or the Board Committee, as applicable, to revoke its
designation at any time and to make such designation on such terms and
conditions as it may determine in its discretion. For purposes of this
definition, the “Board Committee” shall mean a committee of the Board designated
by the Board to administer this Plan. Except as otherwise determined by the
Board, the Board Committee (i) shall be comprised of not fewer than three
directors, (ii) shall meet any applicable requirements under Rule 16b-3,
including any requirement that the Board Committee consist of “Non-Employee
Directors” (as defined in Rule 16b-3), (iii) shall meet any applicable
requirements under Section 162(m), including any requirement that the Board
Committee consist of “outside directors” (as defined in Treasury Regulation
§1.162-27(e)(3)(i) or any successor regulation), and (iv) shall meet any
applicable requirements of any stock exchange or other market quotation system
on which Common Shares are listed. For purposes of this definition, the
“Designated Administrator” shall mean one or more Company officers designated by
the Board or a Board Committee to act as a Designated Administrator pursuant to
this Plan. Except as otherwise determined by the Board, a Designated
Administrator shall only be appointed if Rule 16b-3 permits such appointment and
the exercise of any authority without adversely affecting the ability of Awards
to officers of Lifeline to comply with the conditions for Rule 16b-3 or
Section 162(m). The resolutions of the Board or Board Committee designating the
authority of the Designated Administrator shall (i) specify the total number of
Common Shares subject to Awards that may be granted pursuant to this Plan by the
Designated Administrator, (ii) may not authorize the Designated Administrator to
designate him or herself as the recipient of any Awards pursuant to this Plan
and (iii) shall otherwise comply with the requirements of the Colorado Business
Corporation Act.

“Common Shares” shall mean shares of Series A common stock, par value $0.001 per
share, of Lifeline and stock of any other class into which such shares may
thereafter be changed.

“Company” shall mean Lifeline and any parent or subsidiary of Lifeline.

“Dividend Equivalents” shall mean an Associated Award of cash or other Awards
with a Fair Market Value equal to the dividends which would have been paid on
the Common Shares underlying an outstanding Award of Restricted Stock Units had
such Common Shares been outstanding.

“Effective Date” shall mean the date the Board adopts this Plan, which date
shall be indicated below.

“Eligible Person(s)” shall mean those persons who are full or part-time
employees of the Company or other individuals who perform services for the
Company, including, without limitation, directors who are not employees of the
Company and consultants and independent contractors who perform services for the
Company.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it now exists
or may be amended from time to time, and the rules promulgated thereunder, as
they may exist or may be amended from time to time.

“Fair Market Value” shall mean such value rounded up to the nearest cent as
determined by the Committee in accordance with applicable law.

“Incentive Stock Option” shall mean a Stock Option that is an incentive stock
option as defined in Section 422 of the Code. Incentive Stock Options are
subject, in part, to the terms, conditions and restrictions described in
Section 6.

“Lifeline” shall mean Lifeline Therapeutics, Inc., a Colorado corporation.

“Maximum Value” has the meaning set forth in subsection 9(a).

“Nonqualified Stock Option” shall mean a Stock Option that is not an incentive
stock option as defined in Section 422 of the Code. Nonqualified Stock Options
are subject, in part, to the terms, conditions and restrictions described in
Section 6.

“Other Lifeline Securities” shall mean Lifeline securities (which may include,
but need not be limited to, unbundled stock units or components thereof,
debentures, preferred stock, warrants, securities convertible into Common Shares
or other property) other than Common Shares.

“Participant” shall mean an Eligible Person to whom an Award has been granted
under this Plan.

“Performance Grant” shall mean an Award subject, in part, to the terms,
conditions and restrictions described in Section 9, pursuant to which the
recipient may become entitled to receive cash, Common Shares, Other Lifeline
Securities or property, or other forms of payment, or any combination thereof,
as determined by the Committee.

“Permitted Transferee” means any person defined as an employee in the
Instructions to Registration Statement Form S-8 promulgated by the Securities
and Exchange Commission, as such Form may be amended from time to time, which
persons include, as of the date of adoption of this Plan, (i) executors,
administrators or beneficiaries of the estates of deceased Participants,
guardians or members of a committee for incompetent former Participants, or
similar persons duly authorized by law to administer the estate or assets of
former Participants, and (ii) Participants’ family members who acquire Awards
from the Participant other than for value, through a gift or a domestic
relations order. For purposes of this definition, “family member” includes any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Participant’s household (other than a
tenant or employee), a trust in which these persons have more than fifty percent
of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests. For purposes of this definition, neither (i) a transfer under a
domestic relations order in settlement of marital property rights; nor (ii) a
transfer to an entity in which more than fifty percent of the voting interests
are owned by family members (or the Participant) in exchange for an interest in
that entity is considered a transfer for “value”.

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental body or other entity of any kind.

“Plan” shall mean this Lifeline Therapeutics, Inc. 2007 Long-Term Incentive
Plan.

“Purchased Option” shall mean a Stock Option that is sold to an Eligible Person
at a price determined by the Committee. Purchased Options are subject, in part,
to the terms, conditions and restrictions described in Section 6.

“Restricted Period” has the meaning set forth in subsection 8(b).

“Restricted Stock” shall mean an Award of Common Shares that are issued subject,
in part, to the terms, conditions and restrictions described in Section 8.

“Restricted Stock Units” shall mean an Award of the right to receive either (as
the Committee determines) Common Shares or cash equal to the Fair Market Value
of a Common Share, issued subject, in part, to the terms, conditions and
restrictions described in Section 8.

“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act and any successor rule.

“Section 162(m)” shall mean §162(m) of the Code, any rules or regulations
promulgated thereunder, as they may exist or may be amended from time to time,
or any successor to such section.

“Section 409A” shall mean §409A of the Code, any rules or regulations
promulgated thereunder, as they may exist or may be amended from time to time,
or any successor to such section.

“Stock Appreciation Right” shall mean an Award of a right to receive (without
payment to Lifeline) cash, Common Shares, Other Lifeline Securities or property,
or other forms of payment, or any combination thereof, as determined by the
Committee, based on the increase in the value of the number of Common Shares
specified in the Stock Appreciation Right. Stock Appreciation Rights are
subject, in part, to the terms, conditions and restrictions described in
Section 7.

“Stock Option” shall mean an Award of a right to purchase Common Shares. The
term Stock Option shall include Nonqualified Stock Options, Incentive Stock
Options and Purchased Options.

“Ten Percent Employee” shall mean an employee of the Company who owns stock
representing more than ten percent of the voting power of all classes of stock
of Lifeline or any parent or subsidiary of Lifeline.

“Treasury Regulation” shall mean a final, proposed or temporary regulation of
the Department of Treasury under the Code and any successor regulation.

EFFECTIVE DATE:      , 200_

2